Citation Nr: 1025782	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-00 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder and bipolar 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1996 to December 
2000.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that decision, the RO denied, inter alia, a claim of 
service connection for schizoaffective disorder.  

Although the September 2006 rating decision also denied other 
claims of service connection, the Veteran specifically elected to 
appeal only the issue of the denial of service connection for the 
psychiatric disorder.  A notice of disagreement to that effect 
was received at the RO in October 2006.  

The RO issued a Statement of the Case (SOC) in December 2007.  
The Veteran perfected his appeal with the submission of a timely 
substantive appeal (VA Form 9), which was received at the RO in 
January 2008.  

In February 2010, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  A 
transcript of his testimony is associated with the claims file.

The RO originally adjudicated the Veteran's claim as entitlement 
to service connection for bipolar disorder in a September 2005 
rating decision.  Following the receipt of additional evidence, 
the RO readjudicated the issue as that of entitlement to service 
connection for schizoaffective disorder in a September 2006 
rating decision.  The medical evidence of record reveals 
additional diagnoses of various acquired psychiatric disorders, 
to include depressive disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Therefore, the issue on appeal is recharacterized as shown on the 
first page of this decision and it is acknowledged that such 
description includes a claim of entitlement to service connection 
for all currently diagnosed acquired psychiatric disorders.  

FINDING OF FACT

The competent evidence of record establishes that the Veteran's 
acquired psychiatric disorder, as likely as not, was first 
manifest to a compensable degree within the first post-service 
year.  


CONCLUSION OF LAW

An acquired psychiatric disorder variously diagnosed as bipolar 
disorder and schizoaffective disorder, a psychosis, may be 
presumed to have been incurred during service; the criteria for 
entitlement to service connection for an acquired psychiatric 
disorder on a presumptive basis have been met.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The grant of  service connection for an acquired psychiatric 
disorder constitutes a complete grant of the benefits sought on 
appeal with respect to that issue.  As such, any defect with 
regard to VA's duty to notify and assist the Veteran with the 
development of his claim is harmless error, and no further 
discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include schizoaffective disorder and bipolar 
disorder.

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however, remote, are 
service connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any 
manifestations in service will permit service connection.  To 
show chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

In addition, the law provides that, where a veteran served 90 
days or more of active military service, and a chronic disease, 
such as a psychosis, for example, becomes manifest to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumption period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during that 
time.  Id.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its probative 
value, and the evidence found to be persuasive or unpersuasive 
should be accounted for, and reasons should be provided for 
rejecting any evidence favorable to the claimant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded 
to each piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records are negative for complaints, 
findings or diagnosis of any psychiatric disorder or symptoms 
associated with a psychiatric disorder.  Furthermore, there is 
nothing in the claims file to suggest that the Veteran had been 
treated for a psychiatric disorder prior to entering military 
service.  

Post service treatment records include VA psychiatric 
examinations dated in May 2005, October 2005, August 2007, and 
July 2008, as well as VA mental health records dated from 2001 
through 2009.  These records clearly establish a current 
diagnosis of bipolar disorder and schizoaffective disorder.  

Thus, the remaining question is whether the Veteran's current 
psychiatric disorder had its onset during service or is otherwise 
related to service.  

Critically, the evidence in this case clearly demonstrates that 
the Veteran had a psychiatric disorder to a compensable degree 
within the first post-service year.  The Veteran was discharged 
from service in December 2000, and there are numerous VA mental 
health treatment records associated with the claims file that 
show the Veteran attempted to commit suicide shortly after 9/11 
in October 2001.  These records specifically indicate that the 
Veteran slit his wrists in October 2001, and was subsequently 
admitted to a VA psychiatric unit for treatment.  A November 2001 
treatment record shows that the Veteran had a diagnosis of 
bipolar disorder, and other "psychiatric syndromes."  However, 
on discharge from the hospitalization that began in October 2001, 
a diagnosis of schizophrenia, paranoid, was provided.  Bipolar 
disorder was not listed as a diagnosis.  

The VA in-patient and outpatient records from late 2001 through 
2009 also reflect that the Veteran has been receiving continuous 
treatment for his psychiatric disorder(s), including 
psychotherapy and prescription medications.  A diagnosis of 
bipolar disorder is shown in October 2002, for example.  A 
December 2005 in-patient discharge note indicates that the 
Veteran was hospitalized for two years, with a discharge 
diagnosis of depressive disorder with psychotic episode, and 
substance abuse.  Depressive disorder is noted in a November 2004 
VA treatment record.  An October 2005 VA examination report notes 
a diagnosis of bipolar disorder, as does a VA in-patient 
discharge note from January 2006.  

Similarly, schizoaffective disorder is noted as the diagnosis in 
January 2006 VA treatment records.  In-patient discharge summary 
from March 2007 notes that the Veteran was again admitted for 
treatment in June 2006 and remained hospitalized until March 
2007, with a diagnosis of schizoaffective disorder, mixed type 
with psychotic features.  Bipolar disorder was once again noted 
in August 2007, and schizoaffective disorder was the primary 
diagnosis at the VA examination in July 2008.  

The above records demonstrate that the Veteran's acquired 
psychiatric disorder was, at the very least, identified at the 
time of his suicide attempt in October 2001, and was documented 
in VA treatment records as early as November 2001, within 11 
months after service discharge.  Moreover, the discharge 
diagnosis was schizophrenia.  The record reflects that the 
Veteran's acquired psychiatric disorder has a psychotic element, 
and has been present ever since the initial diagnosis in 2001.  
As such, the Veteran's acquired psychiatric disorder shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Although no such disease was shown in service, certainly there 
were characteristic manifestations of a psychosis to the required 
degree during the presumptive one-year period following discharge 
from service.  

Because it is determined that the Veteran's acquired psychiatric 
disorder was present to a compensable degree within the first 
post-service year, the Veteran is entitled to the presumption of 
service connection pursuant to 38 C.F.R. §§  3.307, 3.309, and as 
such, the question of etiology need not be further addressed.  

In light of the foregoing, the criteria for entitlement to 
service connection for an acquired psychiatric disorder, to 
include bipolar disorder and/or schizoaffective disorder have 
been met, and service connection is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, 
variously diagnosed as bipolar disorder and schizoaffective 
disorder, is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


